Judge Marshall
delivered the opinion of the Court.
We have no doubt that under the 20th section of the_ act of 1796,' regulating the course of descents, (Stat. Law, 565,) a decree regularly made for selling land descended to several heirs, some of whom may be infants or femes covert, is as obligatory upon infants and femes covert properly before the court, as it is upon adult males, except so far as the infants are, by law, allowed time after coming of age, to show cause against the decree. And we have as little doubt that a bill should be entertained to perfect a purchase regularly made under such a decree, but which, without the fault of the purchaser, has not been, or cannot be regularly consummated by conveyance, without further proceedings.
The death of a feme covert defendant, after a regular decree and sale, but before a conveyance to the purchaser, presents a proper case for such a bill. And as in this case, thefeme covert heir answered the petition, and under oath, admitted the facts which gave the Court plenary jurisdiction to decree the sale; we think it cannot be questioned, that though her title never was conveyed in consequence of her death, after the sale and before the Commissioner made his deed, yet, as it appears that the purchaser paid the purchase money to the Commissioner, her heirs are bound by the decree and the sale under it, and are, therefore, bound to convey to the purchaser or his alienee, the title which has descended to them from her.
Wherefore, the decree is affirmed.